Title: To George Washington from Lieutenant Colonel Samuel Smith, 10 November 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] 10th Novemr 1777

This morning the enemy open’d their Battery in the Rear of our Nort. West Block House, about 500 Yards distance from it of 6 pieces of Cannon 18 to 32 pounders, and one eight inch howitz, one other eight inch howitz opposite the right of our Battery. they were so fortunate to strike one of our 18 pounders in the two Gun Battery on the Muzzle, by which, she is rendered useless; their Shott from that Battery rakes the Pallisades fronting the Meadow, and Cuts down 4 or 5 at a

time, they have laid open a great part of that side, and chiefly destroyed that range of Barrocks, they also keep up an incessant fire from the Hospital, they have dismounted 3 of our Blockhouse Guns, and much injured the Block houses and the other Range of Barrocks. We cover our Men under the Wall, and have the good fortune as yet to escape unhurt; in 5 or 6 Days (unless the Seize can be rais’d) the fort will be laid open, and every thing destroyed, if they continue to Cannonade and Bombard us as they have done, of which I haven’t the smallest doubt. Our men already half Jaded to Death with constant fatigue, will be unfit for service. Genl Vernum has promis’d to prepare for us new pallisades, if so, we will replace at night what is destroy’d in the day, and endeavour to keep the Fort as long as it is in our power. As the principal object I presume of your Excellency is to hinder the enemy from raising the Chevaux de frize this winter, I am of Opinion it could be done nearly as well from the other Shore as from this fort, was our Cannon there. Genl Vernum has informed you of the two Gun Battery he erected, with which the enemy might be hindered from raising the obstructions with the Assistance of the fleet and 2 Guns that may be placed on Bush Island. My Opinion & the Opinion of the Officers in this Garrison is that unless the Seige can be rais’d the enemy must in a short time reduce this place, We are determined to defend it to the last extremity, but we are of Opinion that it wou’d be for the common good to destroy the whole of the works and take the Guns to the Jersey Shore, where they’ll serve to guard the River, and in case we could get possession of Billingsport to mount on it, had we that post it would secure the River effectually. The Gallies will be much annoyed from the enemies Batteries, and when the Shiping comes up, we shall have the whole of their fire, A Saylor taken this morning says they are prepar’d to come up and act in consort with their Batteries. Our present Situation strikes us in the light I have described, shou’d circumstances alter our Sentiments I shall give you the earliest notice. I have the Honor to be Your Excellencys Most Obedt Servant

Sam Smith


P.S. The enemies Boats still pass up and down the river I presume with provision.

